Citation Nr: 1818172	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  09-32 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for status post medial meniscectomy of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1978 to January 1986.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which reduced the rating for service-connected status post medial meniscectomy of the left knee from 20 to 10 percent, effective October 1, 2008.  In February 2011, a Travel Board hearing was held before a Veterans Law Judge (VLJ) in St. Petersburg; a transcript of the hearing is in the Veteran's record.  

In an April 2011 decision, the Board restored the prior 20 percent rating for status post left medial meniscectomy, and remanded the issue of entitlement to an increased rating for additional development.  In June 2014, the Board again remanded the appeal for additional development.  

An April 2016 Board decision denied entitlement to a rating in excess of 20 percent for service-connected status post medial meniscectomy of the left knee.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC), resulting in a December 2016 Joint Motion for Remand (JMR) by the parties.  A December 2016 CAVC Order remanded the matter for compliance with the JMR instructions.  [The parties noted that, in a prior decision, the Veteran was assigned a separate 10 percent rating for traumatic arthritis of the left knee under Diagnostic Codes (Codes) 5003 and 5010 based on pain and limitation of motion, and that, as the Board explained in its April 2016 decision, the Veteran may not receive a separate rating for those symptoms, such as pain, which have already been compensated.  Accordingly, the Board was instructed to address whether the Veteran's symptoms of grinding and popping entitle him to a separate rating under Code 5259.]   

In April 2017, the Veteran was informed that the VLJ who held the February 2011 hearing in his case is no longer with the Board.  As the VLJ who presided at a hearing must participate in the decision on the claim (38 U.S.C. § 7107(c); 38 C.F.R. § 20.707), the Veteran was offered the opportunity for another hearing before the VLJ who would decide his case.  By letter received in April 2017, he waived his right to such hearing and requested that the Board consider the case on the evidence of record.  In May 2017, a VLJ other than the undersigned remanded the matter for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

On review of the record, the Board has found that further development of medical evidence is necessary to satisfy VA's duty to assist the Veteran.

At the July 2017 VA examination conducted pursuant to the most recent remand, the Veteran reported that he was previously treated by one VA physician who had recently retired.  The Veteran's care was transferred to Dr. McCormick, a private orthopedist in Panama City (who continued treatment for the Veteran's knee, including knee injections every three months).  VA treatment records include a September 2017 VHA Choice Approval Medical Care Form which authorized the Veteran to obtain orthopedic knee treatment from that physician; however, treatment records are not associated with the record.  Records of such treatment would be highly material (and perhaps dispositive) evidence regarding his claim for increase (as they would likely constitute the best evidence regarding the state of the disability during the past 18 months to two years).  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his left knee disability and to provide all releases necessary for VA to secure any private records of such evaluations or treatment (specifically including treatment records from Dr. Michael H. McCormick since 2016).  After obtaining the necessary release, the AOJ should take all appropriate action to obtain the records. 

2.  The AOJ should also secure for the record complete clinical records of any VA evaluations or treatment the Veteran has received for his left knee since October 2017 (the date of the most recent treatment records associated with the record).  

3.  Thereafter, the AOJ should review the record, arrange for any further development indicated, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

